MITCHELL, J.
I concur. The only question is as to the meaning and effect of C. S. 1894, § 4219; the contention of plaintiff being *28that where the sale of goods and chattels is not accompanied by an immediate delivery, and followed by an actual and continued change of possession, of the things sold, the sale is void as to creditors, if the vendor made it with a fraudulent intent, notwithstanding that the vendee was a bona fide purchaser, who paid full value, and who did not participate in or have any knowledge of the fraud of his vendor. The statute will not bear any such construction, and was never intended to effect any such radical change in the law. Whether G-. S. 1-894, § 4225, applies to sales of personal as well as of real property is not important, for it is only declaratory of a common-law rule applicable alike to both. The interests of a bona fide purchaser for value have always been held superior to those of the general creditors of the vendor. Hence the doctrine is as old as the law itself that a debtor may dispose of his property with intent to defraud his creditors, and yet give good title to one who pays value, and has no knowledge of and does not participate in the fraud. The rights of a bona fide purchaser for value are protected, though the vendor or grantor may have been actuated by a fraudulent intent.
The history and object of the statute under consideration are well known. Tbe courts were divided upon the question as to whether possession by the vendor after sale was only prima facie or conclusive evidence that the transaction was covinous. The statute was merely designed to settle this mooted question, and not to change or affect the rights of bona fide purchasers for value. It merely declares a sale under such circumstances presumptively fraudulent and void as to creditors, and casts upon the purchaser the burden of proving that it is not. This he may do as before by proving that he was a purchaser-for value, without notice or knowledge of any fraudulent intention on the part of his vendor. The statute is neither new nor peculiar to this state, and never, so far as I am aware, has the construction contended for by plaintiff been even suggested iu either decision or text-book. On the contrary, it seems to have been always taken for granted that its meaning and effect are as we have suggested; and, if direct decisions to that effect are not to be found, it is because it has never occurred to the courts or to the bar that it would admit of any other construction. It is worthy of note that we have a similar *29provision as to chattel mortgages (G. S. 1894, § 4129) and I think it would be a surprise to the bar if it should receive from the courts any such construction as that contended for by plaintiff.